DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group II, treating depression with pridopidine, in the reply filed on 10/3/2022 is acknowledged.  The traversal is on the ground(s) that searching for all of the inventions encompassed by the claims would not impose undue burden to the examiner. Applicant contents that the search for the treatment of depression will be the same for treating of anxiety because both methods are using pridopidine  This is not found persuasive because the field of searching for depression does not necessarily overlap with that of the anxiety. Examining and searching for all of the inventions encompassed by the claims would therefore impose undue burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 6-8, 21, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/3/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9-20, 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0243098 (‘098) in view of Reynold et al., Psychological Assessment 1995, Vol. 7, No. 4,472-483, and HOPE, Stages of Huntington’s Disease (https://hopes.stanford.edu/stages-of-huntingtons-disease/#symptoms, 2011), and Brinkman et al., Am J Hum Genet. 1997 May; 60(5): 1202–1210.
‘098 taches the use of pridopidine, when orally administered twice daily, as effective in treating depression (see Example 10 in [0211] and [0212]). ‘098 teaches one of the depression disorders it can treat as major depressive disorder (see [0152]). ‘098 teaches the dosage as 22.5 – 315mg daily and dosing regimen as more than 6 months (see claims 22 and 24). ‘098 further teaches pridopidine as effective in treating Huntington disease (see [0221] and [0222]).  ‘098 teaches pridopidine as pridopidine HCl (see claim 26).
‘098 does not expressly teach the depression is measured by Hamilton Rating Scale for Depression. ‘098 does not expressly teach the stage of Huntington disease nor the patient having 44 CAG repeated unit.
Reynold teaches the Hamilton Rating Scale for Depression as a reliable measurement tools for diagnose depression (see the abstract). Reynold also teaches “the first (rotated) factor can be characterized as a depressed mood-demoralization dimension, with items reflecting cognitive and motivational symptoms of depression such as feelings of loss of interest and pleasure, worthlessness, hopelessness, helplessness, dysphoric mood, suicidal ideation, guilt, and fatigue.” (see page 480, third paragraph).
HOPE teaches the different stages of Huntington Disease that the cognitive symptoms as being treated in ‘098. (see the cognitive symptoms Section).
Brinkman et al. teaches the repeated CAG as a way to predict penetrant of Huntington Disease. Brinkman et al. teaches Although complete penetrance of HD was observed for CAG sizes of -42, only a proportion of those with a CAG repeat length of 36-41 showed signs or symptoms of HD within a normal life span. These data provide information concerning the likelihood of being affected, by a specific age, with a particular CAG size, and they may be useful in predictive-testing programs and for the design of clinical trials for persons at increased risk for HD.
(see the Summary Section).
It would have been obvious to one of ordinary skill in the art at the time of filing to treat depression patients measured by Hamilton Rating Scale for Depression. It would have been obvious to one of ordinary skill in the art at the time of filing to treat patients with the herein claimed stage of Huntington disease nor the patient having 44 CAG repeated unit.
One of ordinary skill in the art would have been motivated to treat depression patients measured by Hamilton Rating Scale for Depression.  It is because Hamilton Rating Scale for Depression can reliably diagnose depression. Treating patients suffered from depression that is diagnosed by Hamilton Rating Scale for Depression by administering pridopidine would be reasonably expected to be effective.  Furthermore, the administration of pridopidine to depressed patients who also suffer from Huntington Disease with 44 repeated unit of CAG would be reasonably expected to be effective since pridopidine is effective in treating Huntington Disease and effective ameliorate the cognitive symptoms of Huntington Disease. Therefore, employing pridopidine in the method of treating depression in Huntington Disease patients would be reasonably expected to be effective.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627